Citation Nr: 1641635	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of a brain aneurysm.

2.  Entitlement to a higher initial rating for residual scar on the right side of the scalp, status post brain aneurysm surgery, rated noncompensable prior to February 27, 2013, and 30 percent from February 27, 2013.

3.  Entitlement to an initial rating in excess of 20 percent for residual scar on the right temple, status post brain aneurysm surgery, from February 27, 2013.  

4.  Entitlement to a higher initial rating for hemorrhoids, rated noncompensable prior to September 8, 2012, and 20 percent from September 8, 2012.

5.  Entitlement to a compensable initial rating for hypertension.

6.  Entitlement to a higher initial rating for residuals of a right ankle fracture, rated noncompensable prior to November 12, 2012, and 10 percent from November 12, 2012 (excluding a period of temporary total rating under the provisions of 38 C.F.R. § 4.30 from August 13, 2013 to October 31, 2013).

7.  Entitlement to an initial rating in excess of 20 percent for right foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the following disorders:  residuals of a brain aneurysm with scar, hemorrhoids, hypertension, and residuals of a right ankle sprain.  Each disorder was assigned a noncompensable initial rating, effective from July 17, 2009.  The Veteran appealed for higher initial ratings.  

In a November 2014 rating decision, the RO granted the following higher staged initial ratings:  a 10 percent rating for right scalp scar, status post surgery for brain aneurysm, effective February 27, 2013; a 20 percent rating for hemorrhoids, effective September 8, 2012; and a 10 percent rating for residuals of a right ankle fracture, effective November 12, 2012, temporary total convalescence rating pursuant to 38 C.F.R. § 4.30, and 10 percent from November 1, 2013.

In a December 2014 rating decision, the RO assigned a 30 percent rating for scar on the right side of scalp, status post surgery for brain aneurysm, effective February 27, 2013.  The RO also granted service connection for a scar on the right temple, status post surgery for brain aneurysm, and assigned a 20 percent initial rating, effective February 27, 2013.  As the right temple scar is part and parcel of the Veteran's claim for a higher initial rating for residuals of a brain aneurysm, the Board has included this issue on the title page.  

The record reflects that the Veteran had initially requested that he provide testimony at a travel Board hearing, however, he subsequently requested a RO hearing in lieu of the travel Board hearing.  Accordingly, an informal conference was held in June 2013 and the report is of record.    

The issues of entitlement to higher initial ratings for right foot drop, a right scalp scar and right temple scar, residuals of brain aneurysm surgery, for hypertension, and for residuals of a right ankle fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's brain aneurysm is asymptomatic.

2.  Prior to September 8, 2012, the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.

3.  From September 8, 2012, the Veteran is in receipt of the maximum schedular rating available for hemorrhoids.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for residuals of a brain aneurysm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.104, Diagnostic Code 7112 (2015).

2. The criteria for a compensable initial rating for hemorrhoids prior to September 8, 2012 and in excess of 20 percent thereafter, have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned with respect to the claims, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3) 2015. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, was afforded VA examinations.  There is no evidence of additional available pertinent records, or that additional examinations for this issue are in order. 

Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Residuals of Brain Aneurysm

The Veteran's residuals of a brain aneurysm have been assigned a noncompensable initial rating under Diagnostic Code 8099-7112.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Under Diagnostic Code 7112, the highest disability evaluation available is 0 percent for an asymptomatic aneurysm of any small artery. 38 C.F.R. § 4.104. 

On VA (QTC) examination in November 2009, the examiner noted that the Veteran had a brain aneurysm in 1999 which was surgically repaired.  Aside from a scar, there was no other residual from the surgery.

In this case, there is no indication of a symptomatic condition following initial treatment in 1999.  Therefore, a compensable initial rating for residuals of a brain aneurysm is not warranted.   

Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable initial rating prior to September 8, 2012, and 20 percent rating thereafter, under Diagnostic Code 7336. 

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

On VA examination in November 2009, the Veteran reported anal itching, pain, a nagging feeling to empty the bowel, swelling and perianal discharge.  He did not have any diarrhea.  He stated that with every bowel movement, there was swelling, pain and itching.  He did not report any leakage of stool.  His hemorrhoids were constantly present.  He did not receive any treatment for this condition.  

On VA examination for hemorrhoids dated September 8, 2012, the Veteran complained of itching and mass.  The examiner noted the presence of severe, large, external hemorrhoids.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) examination report for hemorrhoids completed by a private physician in September 2012.  The examiner described the hemorrhoids as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The hemorrhoids were manifested by persistent bleeding.

The Board finds that prior to September 8, 2012, the criteria for a 10 percent or higher initial rating are not met or approximated, as the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia, or to involve fissures.  Specifically, according to his own report, during this time period, his hemorrhoids were manifested primarily by swelling, itching and pain.  Accordingly, prior to September 8, 2012, there is no basis for assigning a compensable rating for the hemorrhoids under Diagnostic Code 7336.  38 C.F.R. § 4.114. 

From September 8, 2012, forward, the Veteran's hemorrhoids have already been assigned a 20 percent rating under Diagnostic Code 7336, the highest rating available.  Consequently, there is no basis for assigning a higher rating under this Code.  

In sum, a compensable rating for hemorrhoids, prior to September 8, 2012, and in excess of 20 percent thereafter, is not warranted. 

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for the disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

The record does not reflect, and the Veteran has not asserted, that the service-connected hemorrhoids and residuals of an aneurysm preclude substantially gainful employment.  As such, the Board finds that the issue of entitlement to to a total disability rating based on unemployability due to the service-connected disabilities adjudicated herein on the merits has not been raised, and is not for consideration.


ORDER

Entitlement to a compensable initial rating for residuals of a brain aneurysm is denied.

Entitlement to a compensable initial rating prior to September 8, 2012, and in excess of 20 percent thereafter, for hemorrhoids, is denied.


REMAND

With respect to the issue of entitlement to an initial rating in excess of 20 percent for right foot drop, a January 2016 rating decision granted service connection for right foot drop and assigned a 20 percent initial rating.  In a March 2016 statement, the Veteran expressed disagreement with the assigned rating for the right foot drop.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Board finds that the Veteran's claims for higher initial ratings for scars on the right side of the scalp and right temple, as residuals of brain aneurysm surgery, for hypertension and for residuals of a right ankle fracture, warrant further development.

Specifically, the evidence suggests an increase in each of these disabilities since the last VA examinations of record.

Specifically, the Veteran reported at the Informal Conference held in June 2013, that his scar was unstable since his surgery and that pain used to be worse at the location.  It is unclear from this statement which scar the Veteran is referencing, however, the Veteran was last evaluated for his scars in a February 2013 examination and his statement suggests an increase in his disability since the last examination.  With respect to his hypertension, the Veteran reported that he has had changes in his medication.  The Veteran was last evaluated for his hypertension in a September 2012 VA examination.

With respect to his right ankle, the evidence shows that the Veteran last underwent a VA examination for evaluation of this disorder in October 2013.  Since then, private treatment records dated in December 2014, show that the Veteran underwent surgery of the right ankle two years ago with resulting peroneal nerve damage.  The Veteran was seen with complaints of increased pain, and gait disturbance in the right lower extremity.    

In light of the above, the Board finds that further VA examinations are warranted to determine the nature and severity of the Veteran's scars, hypertension and right ankle disability.   

On remand, any outstanding, relevant treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider (VA and non-VA) of all outstanding treatment records relevant to the disabilities at issue that are the subject of this remand.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
 
2.  Schedule the Veteran for a VA scars examination to ascertain the current severity and manifestations of his service-connected scars (temple and right scalp), status post brain aneurysm surgery.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

3.  Schedule the Veteran for a VA hypertension examination to ascertain the current severity and manifestations of his service-connected hypertension.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

4.  Schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected right ankle disability.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

5.  The AOJ should also furnish the Veteran with an SOC pursuant to a March 2016 notice of disagreement with a January 2016 rating decision assignment of an initial rating of 20 percent for right foot drop.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  The claim should not be certified to the Board unless a timely Substantive Appeal is filed by the Veteran.

6.  After completing the above, readjudicate the initial rating issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


